DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 29 July 2022 has been entered.  
Applicant’s amendments to the Drawings have overcome every Drawing objection.  The Drawing objection has been withdrawn.  
Applicant’s amendment and arguments (referencing pages 6-7 of the Arguments dated 29 July 2022) have overcome the Specification Objections.  Accordingly, the Specification Objections are withdrawn.
Applicant’s amendment has overcome the Claims Objection.  Accordingly, the Claims Objection is withdrawn.
Applicant’s amendments have overcome the previous 35 USC 112 rejections.  However, Applicant’s amendments have provided new grounds for an additional 35 USC 112 rejection.  Accordingly, the grounds of rejection under 35 USC 112 still stand.
Applicant’s arguments (referencing pages 7-8 of the Arguments dated 29 July 2022) are persuasive as to why the previously used primary reference does not teach the amended claim limitations.  However, upon conducting an updated search, an additional reference was found which teaches most of the limitations that were relied on for the previous primary reference.  As a result, although the Applicant has overcome the grounds of rejection under 35 USC § 102, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 29 July 2022, the status of the claims is as follows: Claims 1, 5, and 7-8 have been amended.  Claim 9 has been cancelled.
Claims 1-8 are pending.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite “wherein the heat sink is a tube in which the heating resistor is arranged, wherein the tube has a convex inner surface that bulges toward the heating resistor” (claim 1) and “the tube is a flat tube having broad sides and narrow sides, at least one of the broad sides of the tube has a convex surface that bulges toward the contact faces of the resistor.”  However, it is unclear how a tube can have a convex shape, when the middle of the tube bulges inward.  Using fig. 3 of the Applicant’s drawings, the examiner understands this limitation such that that the inner surface 4 of the tube 1 bulges inward toward where the resistor rests, as shown in the following modification to fig. 3:

    PNG
    media_image1.png
    882
    658
    media_image1.png
    Greyscale

However, a line can be constructed between two points in this modified figure, where some of the points are not in the interior.  As a result, this shape is not convex (for an explanation of what convex means, please consider the Wiki entry for a “Convex Set”):

    PNG
    media_image2.png
    882
    658
    media_image2.png
    Greyscale

For the purpose of the examination, the limitations will be interpreted as “wherein the heat sink is a tube in which the heating resistor is arranged, wherein the tube has an 
	This new rejection has been added based on the amended portion of the claims.  Claims 2-7 are rejected based on their dependency to claim 1.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hamburger (US-20050144896-A1) in view of Lin (US 2015/0098222 A1).
Regarding claim 1, Hamburger teaches a heating device (fig. 1; para 0002), comprising: 
a heating resistor (PTC heating element 2, fig. 1); 
a heat sink (profile tube 1, fig. 1) thermally coupled to the heating resistor (“heat emission,” paras 0003, 0011, and 0031, occurs such that heat transfers from the PTC element 2 to the ribbed elements 3, requiring that intermediary tube 1 is thermally coupled to the PTC element 2), wherein the heat sink is a tube in which the heating resistor is arranged (as shown in fig. 1), wherein the tube has an inner surface that bulges toward the heating resistor (“concave,” para 0005; as shown in fig. 1); and 
fins (ribbed elements 3, fig. 1; “at least one attachment part, such as a metal lamella or corrugated rib is permanently clamped,” para 0009), wherein the fins are oriented outwardly (as shown in fig. 1) from the tube to radiate heat (“heat transfer ribs,” para 0010).  Hamburger does not explicitly disclose skived fins that are integral to the heat sink.
Hamburger, fig. 1

    PNG
    media_image3.png
    451
    649
    media_image3.png
    Greyscale

	However, in the same field of endeavor of heat sinks for electrical components, Lin teaches skived fins (skived fins 12, fig. 1) that are integral to the heat sink (“skived” is construed as being “integral,” based on Applicant’s disclosure of what “integral” means, para 0022 of Applicant’s Specification).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hamburger to include, skived fins, in view of the teachings of Lin, by cutting skived fins, as taught by Lin, from the profile tube 1 to form the ribbed elements 3, as taught by Hamburger, because when skived fins are formed by a patterned-shape razor, the formed fins retain the patterned shape of the razor, providing greater surface area for heat dissipation of patterned-shaped skived fins in comparison to non-patterned or flat fins, for the advantage of greater heat dissipation in increasing the amount of heat transfer away from heat generating devices (Lin, paras 0004, 0020, and 0024).
Regarding claim 2, Hamburger teaches wherein the heat sink (profile tube 1, fig. 1) is part of a housing (fig. 5b) in which the heating resistor (PTC 2, fig. 1) is arranged (in fig. 1, the tube 1 serves as a housing, enclosing the PTC 2; fig. 5b shows that the individual tube 1 is part of a larger housing structure for the PTCs).
Regarding claim 3, Hamburger teaches wherein that the heat sink (profile tube 1, fig. 1) is a tube in which the heating resistor (PTC 2, fig. 1) is arranged.
Regarding claim 4, Hamburger teaches wherein the tube (profile tube 1, fig. 1) is a flat tube (“flat sides,” para 0005; walls 1.7 and 1.8 are flat, fig. 1).
Regarding claim 5, Hamburger teaches wherein an inner surface (interior surfaces of walls 1.7, 1.8, 1.5, and 1.6, fig. 1) is a fin carrying tube wall (ribbed elements 3 are carried on the exterior surfaces).
	Regarding claim 6, Hamburger teaches wherein the skived fins are arranged on opposite sides of the heat sink (ribbed elements 3 on walls 1.5 and 1.6 are opposite each other; similarly, ribbed elements 3 on walls 1.7 and 1.8 are opposite each other).
	Regarding claim 7, Hamburger teaches the invention as described above but does not explicitly disclose wherein each fin has at least three corrugations (although Hamburger teaches that the ribbed elements 3 can be “corrugated,” paras 0009-0010, Hamburger does not explicitly disclose that each ribbed element has at least three corrugations).
However, in the same field of endeavor of heat sinks for electrical components, Lin teaches wherein each fin has at least three corrugations (Figs. 3 & 4: Elements 42 & 52 “pattern of skived fins”).
Therefore, although Fujimura outlines “corrugated sheets” it does not specifically show how many corrugations make of each fin or sheet.  Lin shows heat skived heat sink fins with greater than three corrugations on each fin when viewed from above.  It would have been obvious to one skilled in the art at the effective filing date of the invention to combine the number of corrugations in the fin of Lin with the heating device of Fujimura in order to increase the heating surface area allowing for greater heat transfer.
Regarding claim 8, Hamburger teaches a method for producing (“method for bracing functional elements,” abstract) a heating rod (fig. 1), comprising: 
arranging a heating resistor (PTC 2, fig. 1) in a tube (tube 1, fig. 1); and 
providing the tube (tube 1, fig. 1) with heat sink fins (ribbed elements 3, fig. 1),
wherein the heating resistor is a ceramic resistor (PTC 2 includes ceramic insulation 2.3, fig. 1), the tube (tube 1, fig. 1) is a flat tube (“flat sides,” para 0010) having broad sides (walls 1.5 and 1.6, fig. 1) and narrow sides (walls 1.7 and 1.8, fig. 1), at least one of the broad sides of the tube has a surface that bulges toward the contact faces of the resistor (both walls 1.5 and 1.6 in fig. 1 bulge toward the PTC heating element 2; the sides of the PTC 2 facing the walls 1.5 and 1.6 in fig. 1 are construed as the claimed “contact faces”), and, after arranging the heating resistor in the tube (P pressure is applied, fig. 1), the tube is compressed, whereby the flat tube is reduced in thickness (in fig. 3b, thickness is reduced in comparison to fig. 3a as a result of pressing; in fig. 1, this change in thickness is represented by the difference between a and a’).
Hamburger does not explicitly disclose providing the tube with heat sink fins by skiving, wherein the skiving is done with a blade, whereby heat sink fins are formed by the skiving.
However, Lin teaches providing the tube with heat sink fins by skiving, wherein the skiving is done with a blade, whereby heat sink fins are formed by the skiving. (Fig. 7; Paragraph [0032]; Claim 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Hamburger to include, skived fins, in view of the teachings of Lin, by cutting skived fins, as taught by Lin, from the profile tube 1 to form the ribbed elements 3, as taught by Hamburger, because when skived fins are formed by a patterned-shape razor, the formed fins retain the patterned shape of the razor, providing greater surface area for heat dissipation of pattern-shaped skived fins in comparison to non-patterned or flat fins, for the advantage of greater heat dissipation in increasing the amount of heat transfer away from heat generating devices (Lin, paras 0004, 0020, and 0024).
Response to Argument
Applicant's arguments filed 29 July 2022 have been fully considered but are moot because the arguments do not apply to the new rejections of Hamburger combined with Lin.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        11/7/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761